Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. _____________________

REAL ESTATE EQUITY EXCHANGE, INC.
DBA UNISON,

               Plaintiff,                                     JURY TRIAL DEMANDED

       v.

ADAMS COUNTY HOUSING AUTHORITY,

               Defendant.


                                          COMPLAINT

       Real Estate Equity Exchange, Inc. d/b/a Unison (“Unison”), is filing this complaint to

protect its rights in its UNISON trademark, and to prevent the confusion that will result from

Adams County Housing Authority’s (“ACHA” or “Defendant”) decision to rebrand itself as

UNISON HOUSING PARTNERS. Since that rebrand, ACHA has used both the UNISON

HOUSING PARTNERS mark and the UNISON mark alone for its residential real estate

financial assistance services – services Unison would encourage and welcome if not for the fact

that they are being promoted using a copy of the UNISON trademark. This lawsuit – and the

assistance Unison seeks from the Court in the form of an injunction – have become necessary as

a result of ACHA’s response to Unison’s effort to resolve the dispute short of litigation, and

ACHA’s ongoing use of UNISON and UNISON HOUSING PARTNERS over Unison’s

objection. In support of its Complaint, Unison alleges as follows:
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 2 of 14




                              I.      JURISDICTION AND VENUE

        1.      This is an action for trademark infringement and unfair competition in violation of

the laws of the United States and the State of Colorado. Specifically, Unison alleges trademark

infringement in violation of 15 U.S.C. §§ 1114 and 1125(a) and the common law of the State of

Colorado, and unfair competition in violation of the common law of the State of Colorado and

the Colorado Consumer Protection Act.

        2.      This Court has subject matter jurisdiction over the claims in this Complaint

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338.

        3.      This Court has supplemental jurisdiction over the claims in this Complaint that

arise under the statutory and common law of the State of Colorado pursuant to 28 U.S.C. § 1367,

because the state law claims are so related to the federal claims that they form part of the same

case or controversy, and they are derived from a common nucleus of operative facts.

        4.      This Court has personal jurisdiction over ACHA, as the entity conducts business

in this district. Unison is informed and believes that ACHA promotes and offers financial

services in this district under the UNISON HOUSING PARTNERS mark, including renter and

landlord support; housing choice voucher administration; and the acquisition, maintenance, and

administration of housing communities.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because, Unison is

informed and believes, ACHA transacts business in this district and a substantial part of the

events giving rise to the claims asserted arose in this district.




                                                  -2-
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 3 of 14




                                      II.     THE PARTIES

       6.      Unison is a Delaware Corporation headquartered at 650 California Street, Suite

1800 San Francisco, California 94108. Founded in 2004, Unison makes long-term home co-

investments in individual residential properties, and has helped thousands of homeowners across

the country purchase, finance, and afford property over the past decade. Unison began using its

UNISON mark at least as early as 2016, and has developed a reputation in connection with the

mark for reliably providing financial assistance in the field of residential real estate.

       7.      ACHA is, on information and belief, a housing agency with its principal place of

business at 3033 West 71st Avenue, Suite 1000, Westminster, Colorado 80030. In 2018, ACHA

changed its name to UNISON HOUSING PARTNERS.

                       III.   UNISON’S TRADEMARKS AND BUSINESS

The History of Unison

       8.      Thomas Sponholtz founded Real Estate Equity Exchange, Inc. in San Francisco

in 2004, aimed at helping homebuyers get the home they want, and homeowners finance their

life needs without adding debt. The company adopted the UNISON name in 2016 as it

continued to expand its work enabling home ownership through financial instruments including

option contract agreements. Unison uses these processes and structures to provide cash to

prospective homebuyers for use in making a down payment to purchase the property, and in

return sharing in a portion of the home’s appreciation or depreciation. Unison also offers

current homeowners the ability to convert a portion of the value of their homes to cash through

similar instruments.

       9.      In recent years, Unison’s work in the housing industry has been heralded by The

New York Times, Forbes, The Chicago Tribune, USA Today, Los Angeles Times, San Francisco

Chronicle, and The Wall Street Journal, among many others. The company has received


                                                 -3-
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 4 of 14




national media coverage, most recently on CNBC, and has garnered numerous awards for

revolutionizing home co-investing. As a result of its dedication to reimagining the financial

side of the residential housing market, investment in the Unison brand, and the media attention

that the company has attracted, the Unison trademark has become well-known as an indicator

of reliable and effective finance and real estate services. The UNISON mark is, accordingly, an

enormously important asset.

The UNISON Trademark

       10.     Unison owns numerous registrations and pending applications for the UNISON

trademark, covering an array of services within the field of residential real estate. Among these

are the following U.S. trademark registrations:


                                    Reg. / Ser. No.                                        Date of
   Trademark                        - Reg. Date         Services                           First Use

                                    5,210,955 -         Financial services, financial      12/2016
                                    May 23, 2017        information, and assuming
   UNISON                                               financial risk of others, all in
                                                        the field of residential real
                                                        estate.

                                    5,525,548 -         Financial services, financial      12/2016
                                    July 24, 2018       information, and assuming
                                                        financial risk of others, all in
                                                        the field of residential real
                                                        estate.

                                    88/253,114          Financial services, financial      4/2019
                                                        information, and assuming
                                                        financial risk of others, all in
                                                        the field of residential real
                                                        estate.

                                    88/253,115          Financial services, financial      4/2019
                                                        information, and assuming
                                                        financial risk of others, all in
                                                        the field of residential real
                                                        estate.



                                                  -4-
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 5 of 14




These registrations and applications for the UNISON mark are in full force and effect.

Collectively, these marks, Unison’s other UNISON-formative trademarks, and its common law

rights in all such marks are referred to as the “UNISON trademark.”

        11.     The UNISON trademark is the subject of an international trademark registration;

it is distinctive, arbitrary and fanciful, and is entitled to the broadest scope of protection.

        12.     For years prior to the events giving rise to this Complaint and continuing to the

present, Unison annually has spent enormous amounts of time, money, and effort advertising

and promoting the services in connection with which its UNISON trademark is used. UNISON

brand services are advertised in print, on television and on the Internet. In addition to

advertising by Unison, the UNISON trademark is also advertised and promoted and presented

by numerous other financial institutions with which Unison partners. Consumers, accordingly,

are exposed to the UNISON trademark in a variety of contexts.

        13.     Through Unison’s promotion and investment in its brand, its extensive record of

assisting aspiring homebuyers and current homeowners, publicity, and leadership in the field of

residential real estate finance, Unison has acquired enormous goodwill in its UNISON

trademark. The UNISON trademark enjoys strong consumer recognition, and is recognized

throughout the United States by consumers as signifying high quality services provided by an

innovative and responsible company.


                     IV.     ACHA’S INFRINGEMENT OF UNISON’S RIGHTS

        14.     In May 2018, years after Unison began using the UNISON trademark and after

the mark was registered, ACHA selected, adopted, and began using UNISON HOUSING

PARTNERS to brand its own financial support services in the field of residential real estate.

ACHA introduced a new logo in connection with that branding effort, emphasizing the

dominant UNISON component, as shown below.




                                                  -5-
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 6 of 14




       15.     ACHA has used and continues to use the UNISON HOUSING PARTNERS

mark to “provide[] and preserve[] affordable housing,” efforts that overlap with Unison’s own

work in the field of financial services for residential housing. As noted above, Unison would

welcome and encourage ACHA’s work, but cannot allow consumers to be confused – as they

inevitably will be – about whether there is a relationship between Unison and ACHA’s

UNISON HOUSING PARTNERS-brand offerings, or about the nature and source of the

parties’ respective services. Unison’s concerns about this potential confusion are exacerbated

by the fact that Unison has made substantial investments in educating the public about the

innovative nature of its own services – investments and efforts that could be compromised

and/or distributed through ACHA’s adoption and promotion of a nearly-identical mark.

       16.     The threat of confusion is increased by the fact that ACHA also uses “UNISON”

alone to brand its finance-related services, as shown below. These replicas of Unison’s

trademark – used to brand services that are closely related to Unison’s own financial assistance

efforts – present a host of opportunities for confusion among consumers about whether ACHA

or Unison is responsible for certain offerings or programs.




                                               -6-
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 7 of 14




         17.   In addition to using UNISON HOUSING PARTNERS and UNISON to brand a

variety of financial services – including of income-based housing programs, administration of

housing vouchers, and provision of financial assistance and resources to renters and landlords –

ACHA also brands its own system of residential housing locations using these marks, as shown

below:




         18.   ACHA’s conduct has caused and will cause Unison irreparable harm for which

money damages and other remedies are inadequate. Unless ACHA is restrained by this Court,




                                              -7-
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 8 of 14




it will continue and/or expand its activities, and otherwise continue to cause irreparable damage

and injury to Unison by, among other things:

                a.        Depriving Unison of its statutory rights to use and control use of its

trademark;

                b.        Creating a likelihood of confusion, mistake and deception among

consumers and the trade as to the source or endorsement of ACHA’s UNISON HOUSING

PARTNERS-branded services;

                c.        Causing the public falsely to associate Unison with ACHA and/or its

services, or vice versa; and

                d.        Causing incalculable and irreparable damage to Unison’s goodwill, and

disrupting Unison’s efforts to educate the public about Unison’s own innovative financial

services.

        Accordingly, in addition to other relief, Unison is entitled to injunctive relief against

ACHA and all persons acting in concert with it.


                                    FIRST CLAIM FOR RELIEF

              (Federal Trademark Infringement in Violation of 15 U.S.C. § 1114)

        19.      The allegations of all prior paragraphs are incorporated by reference as though

fully set forth herein.

        20.      The UNISON HOUSING PARTNERS and UNISON marks as used by ACHA

in connection with the offering, advertising, promotion, and/or provision of ACHA’s services,

including its use in connection with financial services in the field of residential housing, is, at

minimum, a colorable imitation of Unison’s mark.




                                                   -8-
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 9 of 14




        21.      ACHA’s continued use of the UNISON HOUSING PARTNERS and UNISON

marks is likely to cause confusion, or mistake, or to deceive consumers and prospective

consumers as to the origin, sponsorship, association, or approval of the goods and services

provided by ACHA, or to cause confusion or mistake or to deceive relevant consumers and

prospective consumers that ACHA is connected or otherwise associated with Unison.

        22.      These acts of trademark infringement have been committed in violation of

provisions within 15 U.S.C. § 1114, including provisions barring conduct that will cause

confusion, mistake, or deception.

        23.      The conduct complained of herein has been undertaken without authorization or

consent of Unison and has damaged, is damaging, and is likely to continue to damage Unison.

        24.      The conduct complained of herein constitute a violation of 15 U.S.C. § 1114, and

has caused and is causing irreparable harm and damage to Unison for which there is no adequate

remedy at law. Unison is entitled to injunctive relief pursuant to 15 U.S.C. § 1116(a) that

requires ACHA to cease all use of the UNISON HOUSING PARTNERS and UNISON marks in

connection with financial services in the field of residential real estate, and any related services

offered by ACHA.

                                    SECOND CLAIM FOR RELIEF

         (False Designation of Origin and False Representation Under 15 U.S.C. § 1125(a))

        25.      The allegations of all prior paragraphs are incorporated by reference as though

fully set forth herein.

        26.      ACHA’s use of the UNISON HOUSING PARTNERS and UNISON marks in

connection with the offering, advertising, promoting, and provision of ACHA’s services



                                                 -9-
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 10 of 14




described in this Complaint is likely to cause confusion, or mistake, to deceive relevant

consumers and prospective consumers as to the origin, sponsorship, association or approval of

the services provided by ACHA, or to cause confusion or mistake or to deceive relevant

consumers and prospective consumers that ACHA is connected or otherwise associated with

Unison.

        27.      The conduct complained of herein has been without authorization or consent of

Unison and has damaged, is damaging, and is likely to continue to damage Unison.

        28.      The conduct complained of herein constitute a violation of 15 U.S.C. § 1125(a),

and has caused and is causing irreparable harm and damage to Unison for which there is no

adequate remedy at law. Unison is entitled to injunctive relief pursuant to 15 U.S.C. § 1116(a)

that requires ACHA to cease all use of the UNISON HOUSING PARTNERS and UNISON

marks in connection with financial services in the field of residential real estate, and any related

services offered by ACHA.

                                     THIRD CLAIM FOR RELIEF

                               (Common Law Trademark Infringement)

        29.      The allegations of all prior paragraphs are incorporated by reference as though

fully set forth herein.

        30.      The UNISON HOUSING PARTNERS and UNISON marks, as used by ACHA

in connection with the offering, advertising, promotion, and/or provision of ACHA’s services

described in this Complaint, is, at minimum, a colorable imitation of Unison’s UNISON

trademark.




                                                - 10 -
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 11 of 14




        31.      Such use by ACHA is likely to cause confusion, mistake, and/or deception of

relevant consumers and prospective consumers.

        32.      The conduct complained of herein has been without authorization or consent of

Unison and has damaged, is damaging, and is likely to continue to damage Unison.

        33.      The conduct complained of herein has caused and is causing irreparable harm

and damage to Unison for which there is no adequate remedy at law.

                                   FOURTH CLAIM FOR RELIEF

                                  (Common Law Unfair Competition)

        34.      The allegations of all prior paragraphs are incorporated by reference as though

fully set forth herein.

        35.      On information and belief, ACHA has advertised, promoted, and offered services

in the State of Colorado under reproductions of the UNISON trademark, including in connection

with financial services in the field of residential real estate, with knowledge of Unison’s prior use

of and rights in the UNISON trademark for closely-related services.

        36.      ACHA has unfairly competed with Unison by creating the impression among

relevant consumers that the goods or services offered by ACHA are endorsed by, licensed by,

sponsored by, originated with, and/or are otherwise affiliated with Unison, or that the source of

the services offered by ACHA is affiliated with or associated with Unison, when ACHA has no

connection with or authorization from Unison.

        37.      ACHA has misappropriated Unison’s valuable goodwill and public recognition

through use of the UNISON HOUSING PARTNERS and UNISON marks, which have been

developed over time by Unison, and ACHA has benefited unlawfully from such activities.



                                               - 11 -
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 12 of 14




        38.      Continued use by ACHA of the UNISON HOUSING PARTNERS and UNISON

marks in the manner described in this Complaint constitutes unfair competition under the

common law of the State of Colorado.

        39.      This use has injured the business reputation of Unison and will cause irreparable

harm, damage, and injury to Unison unless restrained and enjoined by the Court.

                                      FIFTH CLAIM FOR RELIEF

                                  (Colorado Consumer Protection Act)

        40.      The allegations of all prior paragraphs are incorporated by reference as though

fully set forth herein.

        41.      ACHA’s activities herein constitute unfair competition and unfair acts and

practices in the conduct of its trade in violation of C.R.S. § 6-1-101, et seq.

        42.      On information and belief, ACHA’s wrongful activities have a significant impact

upon the public as actual or potential consumers.

        43.      On information and belief, ACHA’s wrongful activities have caused, and, unless

enjoined by the Court, will continue to cause irreparable injury and other damage to Unison’s

business, reputation, and goodwill for which Unison has no adequate remedy at law.

                                         PRAYER FOR RELIEF

        WHEREFORE, Unison prays for an order from this Court:

        A.      Adjudge that Unison’s trademark has been infringed by ACHA in violation of

Unison’s rights under 15 U.S.C. § 1114;

        B.      Adjudge that ACHA has competed unfairly with Unison’s in violation of

Unison’s rights under 15 U.S.C. § 1125(a);



                                                - 12 -
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 13 of 14




       C.      Adjudge that ACHA and its agents, employees, attorneys, successors, assigns,

affiliates, and joint ventures and any person(s) in active concert or participation with it, and/or

any person(s) acting for, with, by, through or under it, be enjoined and restrained at first during

the pendency of this action and thereafter permanently from:

               1. Any further infringement of Unison’s trademarks, including the UNISON

                   trademark, and trade name rights;

               2. Using any word, term, name, symbol, device or combination thereof that

                   causes or is likely to cause confusion, mistake or deception as to the affiliation

                   or association of ACHA or its services or products with Unison or as to the

                   origin of ACHA’s services, or any false designation of origin, false or

                   misleading description or representation of fact, or any false or misleading

                   advertising related to the UNISON trademark;

               3. Further infringing the rights of Unison in and to its UNISON trademark, or

                   otherwise damaging Unison’s goodwill or business reputation;

               4. Unfairly competing with Unison; and

               5. Continuing to perform in any manner whatsoever any of the other acts

                   complained of in this Complaint;

       D.      Directing ACHA to remove any reproductions or facsimile of the UNISON

trademark from any products, advertisements, promotional materials, marketing materials, and

any other assets or materials connected with ACHA’s offering of financial services in the field of

residential real estate, within thirty (30) days of entry of final judgment herein, any and all




                                                - 13 -
Case 1:19-cv-01966-RBJ Document 1 Filed 07/08/19 USDC Colorado Page 14 of 14




infringing materials, including but not limited to educational, marketing, advertising, and

promotional materials used by ACHA which display the UNISON mark;

        E.      Adjudge that ACHA, within thirty (30) days after service of the Court’s judgment

be required to file with this Court and serve upon Unison’s counsel a written report under oath

setting forth in detail the manner in which it has complied with the judgment;

        F.      Adjudge that Unison recover its costs in this action;

        G.      Adjudge that Unison be awarded its attorney fees, costs, and disbursements

incurred in this action; and

        H.      Adjudge that all such other relief be awarded to Unison as this Court deems just

and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Unison demands a trial by

jury on all issues triable of right by a jury.


Dated: July 8, 2019                              By: s/ Kevin M. Bell
                                                    Kevin M. Bell
                                                    Kilpatrick Townsend & Stockton LLP
                                                    1400 Wewatta Street, Suite 600
                                                    Denver, CO 80202
                                                    303-571-4000
                                                    kbell@kilpatricktownsend.com

                                                    Ryan Bricker
                                                    Kilpatrick Townsend & Stockton LLP
                                                    Two Embarcadero Center, Suite 1900
                                                    San Francisco, CA 94111
                                                    415-273-4368
                                                    rbricker@kilpatricktownsend.com


Townsend 63880216 2



                                                 - 14 -
